  Case 1:19-cv-00877-RGA Document 3 Filed 06/12/19 Page 1 of 1 PageID #: 20




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 EARL M. WHEBY, JR., Individually and             )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                        Plaintiff,                )   Case No. 1:19-cv-00877-RGA
                                                  )
         v.                                       )   JURY TRIAL DEMANDED
                                                  )
 QUANTENNA COMMUNICATIONS,                        )   CLASS ACTION
 INC., SAM HEIDARI, GLENDA                        )
 DORCHAK, NED HOOPER, HAROLD                      )
 HUGHES, JACK LAZAR, JOHN SCULL,                  )
 and MARK A. STEVENS,                             )
                                                  )
                        Defendants.               )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Earl M.

Wheby, Jr. (“Plaintiff”), hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to the Plaintiff only and without prejudice to the putative class. Defendants have

filed neither an answer nor a motion for summary judgment in the Action, and no class has been

certified.

 Dated: June 12, 2019                                  RIGRODSKY & LONG, P.A.

                                                By: /s/ Brian D. Long
 OF COUNSEL:                                        Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 RM LAW, P.C.                                       300 Delaware Avenue, Suite 1220
 Richard A. Maniskas                                Wilmington, DE 19801
 1055 Westlakes Drive, Suite 300                    Telephone: (302) 295-5310
 Berwyn, PA 19312                                   Facsimile: (302) 654-7530
 Telephone: (484) 324-6800                          Email: bdl@rl-legal.com
 Facsimile: (484) 631-1305                          Email: gms@rl-legal.com
 Email: rm@maniskas.com
                                                       Attorneys for Plaintiff
